Citation Nr: 1223072	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an increased evaluation in excess of 10 percent for status post right wrist open reduction internal fixation.

2. Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD


M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1990 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The issue of entitlement to service connection for a hip disorder has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of a total disability rating based on individual unemployability is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected status post right wrist open reduction internal fixation is manifested by dorsiflexion to 40, 42, and 45 degrees; palmar flexion to 58 and 60 degrees; ulnar deviation to 25 and 40 degrees; radial deviation to 10, 14, and 18 degrees; and reduced range of motion upon repetitive movement; but, no ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for status post right wrist open reduction internal fixation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Prior to the final adjudication of the instant case, the RO's letters, dated in December 2007 and July 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in the September 2009 Statement of the Case and the June 2011 Supplemental Statement of the Case.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, the July 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for higher ratings.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified 

him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the March 2011 VA examiner took into account the Veteran's statements and relevant treatment records, and the examination included a review of the Veteran's military and occupational histories, which allowed for a fully-informed evaluation of the claimed disability.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from September 1990 to February 1997.  In December 2007, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected status post right wrist open reduction 

internal fixation (hereinafter "right wrist disability").  In an April 2008 rating decision, evaluation of the Veteran's right wrist disability was increased to 10 percent, effective October 5, 2007.  Thereafter, the Veteran perfected an appeal, and the claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the 

disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A maximum of 10 percent evaluation is for assignment when there is limitation of minor or major wrist motion with palmar flexion limited in line with the forearm or with dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. § 4.71 , Plate I.  Normal ulnar deviation is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  Id.

An October 2008 VA treatment record shows the Veteran complained of right wrist pain and reported a history of right wrist reconstructive surgery.  

In March 2011, the Veteran was afforded a VA joint and scar examination.  The Veteran reported experiencing right wrist pain after falling during physical training in active duty.  The Veteran was told that he had a fractured right scaphoid bone and reported that he underwent right wrist open reduction internal fixation surgery between 1994 and 1995.  The Veteran stated that since his injury, the pain had become progressively worse.  He stated that since he was right-handed, he was having problems cutting hair at his job as a barber.  The Veteran reported throbbing pain, stiffness, weakness, tingling, incoordination, swelling with edema, and numbness.  The Veteran denied redness, heat, drainage, deformity, locking, dislocation, and subluxation.  The Veteran reported flare-ups with swelling approximately four to five times per week, which caused him to easily drop things.  The Veteran reported aggravating factors such as changing gears in his car, opening the car door, gripping objects, carrying grocery bags, and lifting over ten to fifteen pound objects.  With regard to past treatment, the Veteran stated that he had undergone surgery, occupational therapy, and had taken pain medication.  Concerning the impact of his right wrist disability on his occupation and daily 

activities, the Veteran stated that "he felt inadequate as he was unable to function."  He reported that he had worked full-time as a barber from 1999 to 2004, and part-time from 2004 to 2009.  However, he stated that he had to quit his job in June 2010, as his wrist pain affected the quality of haircuts and the amount of time necessary to complete haircuts.  He stated that it was depressing that he did not know how to make a living due to his wrist pain.  

Upon examination, Phalen's test and Tinel's test were negative.  Additionally, the March 2011 VA examiner found that on repeated testing, the Veteran had normal sensation, no skin discoloration, no redness, normal temperature, no erythema or warmth, no weakness, no fatigue, and no incoordination.  There was localized tenderness to palpation of the radial area and thumb, and the Veteran's sensory reflexes for light touch and pinprick were intact.  After repetitive motions, dorsiflexion was 45 degrees, with pain starting at 28 degrees; palmar flexion was 60 degrees, with terminal pain; radial deviation was 18 degrees, with terminal pain; and ulnar deviation was 40 degrees, with pain starting at 25 degrees.  With each range of motion, the VA examiner found that the Veteran had pain without weakness, fatigue, lack of endurance or incoordination.  There was no additional loss of joint motion or junction with repeated testing.  The examination results showed that the fracture line remained distinct and the margins possibly sclerotic.  The joint spaces were grossly maintained, and the remaining osseous structures appeared to be intact.  The impression was status post open reduction internal fixation with fracture lines remaining distinct and possibly sclerotic.  The VA examiner opined that "if this is not a recent fracture, then this is presumably a nonunited scaphoid fracture."  The VA examiner provided a diagnosis of right wrist nonunited scaphoid fracture; limited range of motion with pain.  In addition, the VA examiner noted that the Veteran was scheduled for electromyography testing to evaluate his reports of numbness and tingling; however, the Veteran cancelled the appointment.  There is no indication in the record that the Veteran requested to reschedule the examination.

As previously noted, the maximum disability evaluation permitted for limitation of motion of the wrist, whether major or minor, is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent evaluation is currently in effect for the Veteran's service-connected right wrist disability.  Consequently, a schedular evaluation in excess of 10 percent is not warranted for a right wrist disability under Diagnostic Code 5215.  

An increased evaluation under other potentially applicable diagnostic codes has also been considered.  Schafrath, 1 Vet. App. at 595.  In this respect, favorable ankylosis of the wrist in 20 degree to 30 degree dorsiflexion warrants a 20 percent evaluation in the minor wrist and a 30 percent evaluation in the major wrist; ankylosis of the wrist in any other position, except favorable, warrants a 30 percent evaluation in the minor wrist and a 40 percent evaluation in the major wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation warrants a 40 percent evaluation in the minor wrist and a 50 percent evaluation in the major wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  However, the evidence does not show ankylosis of the right wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Although the medical evidence reflects that the Veteran has limited motion of the right wrist, there is no medical or lay evidence that the Veteran's right wrist is immobile.  Accordingly, an evaluation greater than 10 percent for the Veteran's service-connected right wrist disability is not warranted based on ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Moreover, the evidence of record does not demonstrate a nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, or impairment of supination and pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5210-13 (2011).  Although the Veteran reported numbness in the right wrist and radiating pain from his right wrist to his right elbow, the March 2011 VA examiner noted that the Veteran's sensation to light touch and pinprick was intact.  38 C.F.R. § 4.124a (2011).  Accordingly, an evaluation in excess of 10 percent is not warranted under alternate diagnostic codes.

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 

involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.  However, as the Veteran is currently receiving the maximum disability rating available, a rating in excess of the already assigned rating is not available.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that if, as in this case, a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, a DeLuca analysis would service no useful purpose since a higher evaluation is not assignable on the basis of limitation of motion); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's right wrist 

disability is evaluated as a musculoskeletal disability, the criteria for which are found to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran's right wrist disorder was manifested by dorsiflexion to 40, 42, and 45 degrees; palmar flexion to 58 and 60 degrees; ulnar deviation to 25 and 40 degrees; radial deviation to 10, 14, and 18 degrees; and reduced range of motion after repetitive motions; but, no ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected right wrist disability.  Although ratings in excess of 10 percent are available under an alternate diagnostic code, the medical evidence of record does not demonstrate that manifestations were present in this case to warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

While there may have been fluctuations in the manifestations of the Veteran's service-connected right wrist disability, the evidence shows no distinct periods of time during the pendency of this appeal during which the Veteran's service-connected right wrist disability varied to such an extent that a rating greater than or less than 10 percent would be warranted.  Thus, staged ratings are not in order.  See Hart, 21 Vet. App. at 509.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 10 percent for a service-connected right wrist disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation in excess of 10 percent for service-connected status post right wrist open reduction internal fixation is denied.

REMAND

During the pendency of this appeal, the Veteran submitted evidence reasonably raising the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Consequently, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the rating for service-connected status post right wrist open reduction internal fixation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Veteran's claim of entitlement to TDIU is properly before the Board, but has not yet been addressed by the RO.

All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of entitlement to an increased rating for a right wrist disability, and was not addressed by the RO, the issue is remanded to the RO for development.  Id.

Accordingly, the case is remanded for the following actions:

1. The RO must provide notice and assistance to the Veteran with respect to the issue of entitlement to a total disability rating based on individual unemployability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran.  

After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


